       Case: 3:19-cv-00981-wmc Document #: 30 Filed: 04/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ROSE MARIE LANGLAND,

                             Plaintiff,                                  ORDER
       v.
                                                                      19-cv-981-wmc
COULEECAP,

                             Defendant.


       In this lawsuit, pro se plaintiff Rose Marie Langland alleges that her former employer,

defendant Couleecap, discriminated against her on the basis of her disability in violation

of the Americans with Disabilities Act (“ADA”). Today the court held a telephonic hearing

at which Langland and counsel for Couleecap participated to address: defendant’s motion

to compel plaintiff’s deposition (dkt. #21); plaintiff’s opposition, in which she seeks a 45-

day extension of this case to retain counsel and amend her complaint to include a claim

under the Age Discrimination in Employment Act (“ADEA”); and defendant’s motion to

extend the April 2, 2021, dispositive motion deadline (dkt. #28).

       Consistent with the court’s rulings during that hearing, the court ORDERS as

follows:

       1. Defendant’s motion to compel plaintiff’s deposition (dkt. #21) is GRANTED,

            and plaintiff’s request to stay this matter for 45 days while she retains counsel

            is DENIED. Plaintiff’s deposition will proceed on Friday April 16, 2021, at

            1:00 p.m., via videoconference. Plaintiff will sit for the deposition at the

            courthouse, located at 120 N. Henry Street, in Madison, Wisconsin 53703.

            Plaintiff is DIRECTED to arrive at the courthouse on April 16 by 12:30 p.m.
Case: 3:19-cv-00981-wmc Document #: 30 Filed: 04/09/21 Page 2 of 2




   She should proceed directly to the Clerk’s Office, located on the third floor of

   the building, Suite 320, where she will receive guidance about where the

   deposition will take place and how to use the court’s technology. The parties

   should contact the clerk’s office at (608) 264-5156 to make any arrangements

   necessary to conduct the videoconference. Plaintiff is advised that she will be

   required to wear a mask while she is in common areas inside the courthouse or

   interacting with courthouse staff, but she will be allowed to take the mask off

   during the deposition itself.

2. Defendant’s motion to extend the dispositive motion deadline (dkt. #28) is

   GRANTED.       Dispositive motions are due May 10, 2021; the opposition

   deadline is June 10, 2021; any reply is due June 20, 2021.

3. The court GRANTS plaintiff’s request that her claim in this lawsuit be brought

   under both the ADA and ADEA.

4. On or before April 14, 2021, plaintiff must send defense counsel an email

   containing the names of any other Couleecap employees who were treated

   differently than she on the basis of her age and/or disability.

5. The clerk of court is directed to send plaintiff a copy of this court’s summary

   judgment procedures along with this order.

Entered this 9th day of April, 2021.

                            BY THE COURT:

                            /s/
                            __________________________________
                            WILLIAM M. CONLEY
                            District Judge
                                       2
